DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-52 of U.S. Patent No. 8,814,778. Although the claims at issue are not identical, they are not patentably distinct from each other because both current application and the US Patent claim a device for performing surgical procedure on an atrial appendage via a pericardial approach, wherein at least a portion of the device is configured for insertion of at least a portion of the atrial appendage into a portion of the device and configured to exclude and/or remove an atrial appendage from an atrium to which the appendage is attached.
Claim 2-18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No 10,278,704. Although the claims at issue are not identical, they are not patentably distinct from each other because both current .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-6, 9-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaplan (US 20020049457), cited previously.
Regarding claim 2, Kaplan discloses performing a surgical procedure on an atrial appendage of a patient via a pericardial approach (abstract, The closure device may then be used to close the left atrial appendage), the method comprising: positioning a device through a pericardium of the patient (section 0015,  incision may be made using a scalpel or other conventional surgical tool, but could also be made using a trocar and 
Concerning claim 3, Kaplan discloses the clip 200, 300 comprises two main sides (Figs. 6C-E, upper and lower legs) and two minor sides (Figs. 6C-E, hinge region of clip and the opening of clip), where the two main sides are greater in length than the two minor sides (Figs. 6C-E, the upper leg and lower leg of the clip are shown to have greater length than the hinge area and opening area of clip).
	With respect to claim 4, Kaplan discloses the two main sides comprise a soft material attached thereto (section 0014, a loop of material, such as suture, wire, mesh, tape, or the like, over the appendage and cinch the loop tighter to close the interior of the appendage).

Concerning claim 6, Kaplan discloses releasing the clip by removing a suture from the soft material (section 0014, a loop of material, such as suture, wire, mesh, tape, or the like, over the appendage and cinch the loop tighter to close the interior of the appendage).
Concerning claim 9, Kaplan discloses the clip comprises an elastic component (section 0037, Capture loop is attached to a manipulation wire which permits the loop to be advanced over the forward end of the grasper to encircle and close the left atrial appendage).
	With respect to claim 10, Kaplan discloses the clip 300 comprises a solid component, the solid component distributing a closing force on the atrial appendage when the clip is positioned on the atrial appendage (Section 0043, Once the clip is fully advanced and released from the catheter, as shown in FIG. 9C, the clip will close over the left atrial appendage LAA to hold the appendage closed).
	Regarding claim 11, Kaplan discloses inserting tissue of the atrial appendage into a portal 100 (Fig. 5, section 0039, The percutaneous penetration passes beneath the costal cartilage, and a sheath is introduced into the pericardial space).
Concerning claim 12, Kaplan discloses the portal comprises a proximal end having a proximal opening, a distal end having a distal opening, and a lumen connecting the proximal opening and the distal opening, and wherein the distal opening of the portal is configured for insertion of a tissue of the atrial appendage (Fig. 
	With respect to claim 13, Kaplan discloses inserting the device into a pericardial portal 100 (Fig. 5, section 0039, The percutaneous penetration passes beneath the costal cartilage, and a sheath is introduced into the pericardial space).
	Regarding claim 14, Kaplan discloses the pericardial portal comprises a proximal end having an opening, a distal end having an opening, and a lumen connecting the proximal opening and the distal opening (Fig. 5, section 0039-0040, The percutaneous penetration passes beneath the costal cartilage, and a sheath is introduced into the pericardial space, modified closure device having an additional lumen is introduced so that its distal end).
Concerning claim 15, Kaplan discloses inflating an inflatable member 110 at the distal end of the device, the inflatable member pushing the clip off of the device (Section 0040, A balloon expander may then be introduced through the lumen, and the balloon expanded to raise the pericardium).
	With respect to claim 16, Kaplan discloses flattening the atrial appendage with the clip so as to substantially avoid plication of the atrial appendage (Fig. 9C, Section 0043, Once the clip is fully advanced and released from the catheter, as shown in FIG. 9C, the clip will close over the left atrial appendage LAA to hold the appendage closed).
	Regarding claim 17, Kaplan discloses the closed circumferential profile has an oval shape (Figs. 6N, 9C).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792